Citation Nr: 0023523	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a gastrointestinal 
disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for the veteran's gastrointestinal disorder and denied a 
rating in excess of 30 percent for the veteran's PTSD.  In a 
statement dated in April 1999, the veteran's representative 
contended that the veteran's irritable bowel syndrome is 
related to his service-connected gastrointestinal disorder  
Since this claim of secondary service connection has not yet 
been addressed by the RO, it is referred to the RO for 
appropriate action.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

In his statement dated in October 1997 the veteran requested 
an increased rating for his PTSD, and indicated that he had 
been "seeing a counselor monthly at the VAOPC Binghamton".  
The record reflects that while treatment records from 
Syracuse VA Medical Center have been associated with the 
file, the treatment records from VAOPC Binghamton, as cited 
by the veteran, have not yet been accounted for.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In September 1994, the Board granted service connection for a 
gastrointestinal disorder -- gastritis with helicobacter 
pylori infection.  In rating decisions dated in November 1994 
and May 1998, the RO utilized 38 C.F.R. § 4.114, Diagnostic 
Code 7307, which pertains to hypertrophic gastritis, to rate 
the veteran's service-connected gastrointestinal disability.  
The Board notes, however, that the findings made on VA 
stomach examination in January 1998 do not comport with the 
criteria listed in Diagnostic Code 7307.  

Diagnostic Code 7307 provides that a 30 percent rating is 
warranted for chronic hypertrophic gastritis, identified by 
gastroscope, with multiple small eroded or ulcerated areas, 
and symptoms.  A 60 percent rating is warranted for chronic 
hypertrophic gastritis, identified by gastroscope, with 
severe hemorrhages, or large ulcerated or eroded areas.  
There is no indication that a gastroscope was used on the VA 
examination in January 1998.  Additionally, it is unclear as 
to what, if any symptoms, the veteran may have been 
experiencing were due to his service-connected gastritis.  In 
that regard, another VA examination should be scheduled to 
determine the current severity of the veteran's 
gastrointestinal disorder (gastritis with helicobacter pylori 
infection), and findings should be made according to the 
relevant diagnostic code.  

Additionally, the veteran reported that he received treatment 
from Dr. Barreiro for his gastrointestinal disorder, however 
such treatment records have not been associated with the 
claims folder.  He also reported on VA examination in 1998 
that he received treatment from Dr. Graham.  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that 
end, treatment records from Dr. Barreiro, Dr. Graham, and the 
Binghamton VAOPC should be obtained and the veteran should be 
scheduled for VA examinations to evaluate the current 
severity of his PTSD and his gastrointestinal disorder, to 
include consideration of all treatment records.

Finally, the Board notes that VA outpatient treatment records 
from May 1997 to January 2000 were sent to the Board without 
RO review.  Any pertinent evidence submitted by the appellant 
or representative which is accepted by the Board under 
governing regulatory provisions, must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived by the appellant or representative 
or unless the Board determines that the benefit, or benefits, 
to which the evidence relates may be allowed on appeal 
without such referral.  Such waiver must be in writing or, if 
a hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  Since the additional evidence was 
received by the Board and no waiver of initial RO review has 
been received for this evidence, in writing, initial RO 
review is necessary.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his PTSD and for 
his gastrointestinal disorder since 
February 1998.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from Binghamton VAOPC, 
from Dr. Barreiro, and from Dr. Graham.

2.  The veteran then should be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD, and its impact on 
his social and industrial adaptability.  
It is imperative that the examiner review 
the claims folders prior to the 
examination.  The examiner should report 
the findings consistent with the revised 
regulatory criteria cited above.  A 
Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should provide 
supporting rationale for any opinion 
rendered.  

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the current severity of his 
service-connected gastrointestinal 
disorder -- gastritis with helicobacter 
pylori infection.  It is imperative that 
the examiner review the claims folders 
prior to the examination.  The examiner 
should use a gastroscope (as stipulated 
in Diagnostic Code 7307) and make 
findings as to whether there are any 
ulcerated or eroded areas, or severe 
hemorrhages.  The examiner should 
specifically indicate what, if any, 
symptoms that the veteran may be 
experiencing that are related to the 
service-connected gastrointestinal -- 
gastritis with helicobacter pylori 
infection.

4.  The RO should review all pertinent 
information currently in its possession, 
which is not duplicative of records 
already associated with the file, 
specifically the VA outpatient treatment 
records submitted to the Board without RO 
waiver.  When the requested development 
is complete, the RO should readjudicate 
the veteran's claims to determine whether 
they may be granted.  If the benefit(s) 
sought remains denied, the veteran should 
be provided with a SSOC, to include a 
detailed analysis of the reasons for the 
RO's determination, and afforded the 
appropriate period of time in which to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. JIVENS-MCRAE 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




